DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are hereby objected to in that drawing Figure 2 is in color, but the required petition for color drawings has not been filed.  Please note that if Applicant wants the drawings to be reproduced in black and white, Applicant may so state in writing in the response to this office action in order to overcome this objection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “sensor fusion module” in claim 1; “reinforcement learning engine” in claims 1, 4, 10, 13, 14, 18, and 19; and, “perception module” in claims 10 and 12.  In the claim limitations just listed, the words, “module” and “engine” are the nonce terms.  In claim 10, “radar module” is not considered to invoke 35 USC 112(f) in that the term includes “a meta-structure beam steering antenna” in the claim, and, further, in that the specification makes plain that the module is definite structure, noting, for example, paragraphs [0027] and [0028].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 10, and 18, and in dependent claims 4, 13, 14, and 19, the uses of the term, “reinforcement learning engine” are indefinite and unclear in context in that the specification fails to disclose what the “reinforcement learning engine” is.  In the usual and ordinary sense of the term a “reinforcement learning engine” is software in the form of a software engine, where a software engine is purely software.  Paragraph [0011] of the specification on page 2 states that a “convolutional neural network” is used “in a reinforcement learning engine,” but that does not define what the “reinforcement learning engine” is.  The flowcharts of drawing Figure 8 and drawing Figure 9 do not relate to software for a “reinforcement learning engine.”  Consequently, the uses of the term, “software reinforcement engine” would not be clear and definite to identify for one of ordinary skill-in-the-art what is meant in context.  
Similarly, the use of the term, “sensor fusion module” on line 4 of independent claim 1 is indefinite and unclear in that the term points to a specialized function that would require specialized programming.  However, the specification and drawings fail to identify such specialized programming in the form of software or code or an algorithm.
Likewise, the uses of the term, “perception module” on line 4 of independent claim 10 and on line 2 of dependent claim 12 are indefinite and unclear in that the term 
Each of claim limitations “sensor fusion module”; “reinforcement learning engine”; and, “perception module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

On lines 2-3 of independent claim 1, the use of the term, “beam steering antenna” is indefinite and unclear in context as to whether it is positively claimed as a part of the overall “autonomous driving system” (line 1), or whether it is merely incidentally mentioned as part of the description of the recited “radar system” on line 2.
On line 6 of independent claim 1, the text, “at least one sensor” is indefinite and unclear in context as to whether it is positively claimed as a part of the overall “autonomous driving system” (line 1), or whether it is merely incidentally mentioned as part of the description of the recited, “sensor fusion module.”
On line 3 of independent claim 10, the use of the term, “antenna controller” is indefinite and unclear in context as to whether it is positively claimed as a part of the overall “radar system” (line 1), or whether it is merely incidentally mentioned as part of the description of the recited “radar module” on line 2.

On line 1 of dependent claim 11 and on line 2 of dependent claim 17, the use of the acronym, “RFIC” is indefinite and unclear in context in that the meaning is not identified.
On lines 3 and 5 of independent claim 18, each use of the acronym “RF” is indefinite and unclear in context in that the meaning is not identified.  This rejection may be overcome by amending claim 18 at line 3 by deleting “RF” and inserting “radio frequency (RF)” therefor.
The independent claim 18 text, “directing a meta-structure antenna structure to generate RF beams with determined parameters” (lines 3-4) is indefinite and unclear in that in the usual and ordinary sense of the word, “antenna,” and “antenna” does not “generate RF beams.”  The RF signal would be generated in the transmitter.
Each of dependent claims 2-9 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 11-17 is unclear, at least, in that it depends from unclear, independent claim 10.
Each of dependent claims 19-20 is unclear, at least, in that it depends from unclear, independent claim 18.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In each of independent claims 1, 10, and 18, and in dependent claims 4, 13, 14, and 19, the uses of the term, “reinforcement learning engine” are indefinite and unclear in context in that the specification fails to disclose what the “reinforcement learning engine” is.  In the usual and ordinary sense of the term a “reinforcement learning engine” is software in the form of a software engine, where a software engine is purely software.  Paragraph [0011] of the specification on page 2 states that a “convolutional neural network” is used “in a reinforcement learning engine,” but that does not define what the “reinforcement learning engine” is.  The flowcharts of drawing Figure 8 and drawing Figure 9 do not relate to software for a “reinforcement learning engine.”  Consequently, the uses of the term, “software reinforcement engine” would not be clear and definite to identify for one of ordinary skill-in-the-art what is meant in context.  

Likewise, the uses of the term, “perception module” on line 4 of independent claim 10 and on line 2 of dependent claim 12 are indefinite and unclear in that the term points to a specialized function that would require specialized programming.  However, the specification and drawings fail to identify such specialized programming in the form of software or code or an algorithm.

The specification is hereby objected to under 37 CFR 1.71(a) for a lack of clarity as to what is meant in context by the terms, “reinforcement learning engine”; “sensor fusion module”; and, “perception module” for the reasons set forth in section 10 above.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The entry for the term, “Software engine” from Wikipedia is cited to show that the term, “engine” is used in the prior art to denote software.
Schuh et al (‘581) is of general for showing a radar system for a partially-autonomous vehicle that uses sensor fusion.
Green et al (‘011) is of general interest for showing a system for an autonomous vehicle that uses radar, noting, for example, column 3, lines 58-65.

Nishi (‘316) is of general interest for showing a system for an autonomous vehicle that uses reinforcement learning.
Versace et al (‘523) is of general interest for showing an autonomous robotic control system that uses radar and multi-sensor fusion.
Shalev-Shwartz et al (‘430) is of general interest for showing a system for an autonomous vehicle the uses reinforcement learning.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648